DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 24, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (RU 2727212) in view of Goding (US 20150144437).
Re claim 15, Gonclaves et al. teach an actuating arrangement or a parking brake of a motor vehicle comprising: a first actuating unit (50) for manual actuation of the parking brake, and transmitting braking forces to at least one wheel brake cylinder (2) of a service brake of the motor vehicle, when the first actuating unit (50) is actuated, a first braking force is transmitted to the at least one wheel brake cylinder (2), a second actuating unit (6) for the controllable actuation of the parking brake, with the result that, when the second actuating unit is actuated, a second braking force is transmitted to the wheel brake cylinder.
Gonclaves et al. teach transmitting braking forces by manual actuation. (Translation, Page 10, Par. 13) However, Gonclaves et al. is silent as to the manner of manual actuation. Goding teaches an actuation system (192) including a shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date since it is a well known means for actuation in braking systems.

Re claim 16, Gonclaves et al. as modified teach wherein at least the second actuating unit (1) is designed as a fluidic actuating unit. (Fig. 1-2)

Re claim 17, Gonclaves et al. as modified teach wherein the second actuating unit (6) has a spring-loaded cylinder (7), the spring-loaded cylinder is coupled in terms of movement to the shaft, on the one hand, and, on the other hand, can be fluidically connected to a fluid system of the vehicle, and the spring- loaded cylinder is switchable from a braking position into a release position under the action of a fluid pressure.

Re claim 18, Gonclaves et al. as modified teach wherein the second actuating unit (6) has a first valve device (52), which is switchable between a basic position and at least one switching position, for controlling the fluid pressure of the spring-loaded cylinder, the first valve device is connected in terms of flow to the spring-loaded cylinder  via a fluid line (71), a first flow path from a high-pressure side of the fluid system, in a direction of the spring-loaded cylinder, is blocked in the basic position and is released in the at least one switching position.

Re claim 24, Gonclaves et al. as modified teach wherein the second actuating unit (6) has a non-return valve (85), and the non-return valve is arranged on a high-pressure side upstream of the first valve device (52) in terms of a flow direction.

Re claim 25, Gonclaves et al. as modified do not teach wherein the second actuating unit has a filter device (16), and the filter device.  It would have been obvious to one ordinary skill in the art to provide a filter since filters are well known for preventing penetration of dirt particles in systems.

Re claim 28, Gonclaves et al. as modified do not teach wherein the actuating arrangement is in a motor vehicle.  It would have been obvious to one ordinary skill in the art before the effective filing date to use the system of Gonclaves et al. in a motor vehicle since motor vehicles are well known vehicles utilizing fluid operated braking systems.

Allowable Subject Matter
Claims 19-23, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kocjan et al., Ishii, and Asano et al. teach similar parking brakes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWDecember 17, 2022